Title: From George Washington to Thomas Jefferson, 17 June 1791
From: Washington, George
To: Jefferson, Thomas



Sir,
Mount-Vernon, June 17th 1791.

By the last post from the southward I received your letters of the 17th and 24th of April, with their enclosures.
In a letter of the 7th of May, which I wrote to the Secretary of the Treasury from Charleston, I expressed my approbation of what he informed me had been determined by the Vice-President and Heads of Departments, relative to Mr Short’s negociation at Amsterdam, and the further progress of the loans in Holland. I am Sir, Your most obedient Servant

Go: Washington

